DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are pending.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Arguments/Remarks as filed on February 24, 2022

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 4, 5, 12, 13, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borchers et al. (US 2014/0164676) (hereinafter Borchers) (published June 12, 2014).
Regarding Claims 1, 12, and 13, taking claim 1 as exemplary, Borchers discloses an apparatus for controlling access to a memory module, the memory module being coupled to a host controller via a data bus to exchange data with the host controller, the apparatus having a configurable information memory and comprising:
“In one exemplary implementation, a high speed link 155 may be used to connect the host computing device 110 and the data storage device 120” (Borchers [0022])

“The data storage device 120 may receive the map 165 from the host 110 and may store the map 165 in the memory module 160” (Borchers [0025] the map is the configurable information memory)

an access control input port via which the apparatus receives a data access command from the host controller;
“As indicated above, in the computing system 200, the queue arbiter 231 of the memory controller 220 may be configured to obtain, from the host device 210, memory operation commands for execution by the memory devices in a number of fashions” (Borchers [0038])

a control unit configured to identify a data access command including an access address directed to a predetermined storage region of the memory module, and generate an information processing command based at least on the access address directed to the predetermined storage region,
“When commands are received directly from one of the applications 213a-213c through its respective partition queue 212-216, the decoder/translator 232 may translate the virtual memory address specified in the command to a physical memory address using the respective map 265a-265c that was generated for the specific application” (Borchers [0042])

such that the control unit can configure the information memory based on the information processing command or provide the information processing command to the memory module; and
“channel controllers may be configured to manage a shared bus between the memory controller 130 and the memory devices 150 of a given memory channel, including communicating memory operation commands, chip select information, as well as managing communication of other data and control information between the memory controller 130 and the memory devices 150 over a corresponding memory device channel interface 140” (Borchers [0020])

“Updates to the map may be performed by the memory controller 130” (Borchers [0030] the controller updates the map based on operations being performed)

an access control output port via which the apparatus provides the information processing command to the memory module,
“In the computing system 200, the command dispatcher 233 may be further configured to dispatch the memory commands to their respective command queues 234-236 determined by the decoder/translator 232, such as based on a logical memory address” (Borchers [0044])

such that the memory module outputs corresponding data information to the host controller based on the information processing command.
“the application 113 may request data from the data storage device 120, where the requested data would be read into the memory 111” (Borchers [0016])

Claims 12 and 13 have similar limitations to claim 1 and is rejected for similar reasons.

Regarding Claims 4 and 16, Borchers further discloses wherein the data access command is a write command or a read command directed to the predetermined storage region, and the control unit is configured to convert the access address included in the write command or the read command into a corresponding information write command, and configure the information memory based on the information write command.
“Updates to the map may be performed by the memory controller 130” (Borchers [0030] the controller updates the map based on operations being performed)

“When commands are received directly from one of the applications 213a-213c through its respective partition queue 212-216, the decoder/translator 232 may translate the virtual memory address specified in the command to a physical memory address using the respective map 265a-265c that was generated for the specific application” (Borchers [0042] writes using virtual memory address from the application are translated a command using physical memory address and the existing mapping would be updated or add a new mapping corresponding to the write)

Regarding Claims 5 and 17, Borchers further discloses wherein the data access command is a read command directed to the predetermined storage region, and the control unit is configured to generate one or more corresponding information read commands based on the access address included in the read command and data information stored in the information memory, wherein at least a portion of the generated one or more information read commands comprise one or more access addresses directed to the predetermined storage region, such that, after the at least a portion of the generated one or more information read commands are provided to the memory module, the memory module can output corresponding data information to the host controller via the data bus based on the one or more access addresses directed to the predetermined storage region.
“channel controllers may be configured to manage a shared bus between the memory controller 130 and the memory devices 150 of a given memory channel, including communicating memory operation commands, chip select information, as well as managing communication of other data and control information between the memory controller 130 and the memory devices 150 over a corresponding memory device channel interface 140” (Borchers [0020])

“When commands are received directly from one of the applications 213a-213c through its respective partition queue 212-216, the decoder/translator 232 may translate the virtual memory address specified in the command to a physical memory address using the respective map 265a-265c that was generated for the specific application” (Borchers [0042] read commands using virtual memory address are translated using the map to commands using physical address to access the memory and sent to the host via the bus)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borchers (published June 12, 2014) as applied to claims 1 and 13 above, and further in view of Gemelli et al. (US 2003/0101307) (hereinafter Gemelli) (published May 29, 2003).
Regarding Claims 2 and 14, Borchers disclosed the apparatus of claim 1 and method of claim 13, but does not explicitly state wherein the access control input port comprises a command/address signal input port coupled to the host controller. However Borchers does disclose coupling to the host over PCI.
“For instance, the link 155 may be a PCI-e link to connect and route signals between the host computing device 110 and the data storage device 120” (Borchers [0022])

Gemelli discloses wherein the access control input port comprises a command/address signal input port coupled to the host controller.
“the PCI bus issue a single address/command phase which is followed by a sequence of data phases” (Gemelli [0516])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine Gemelli with Borchers to yield the predictable results of defining that the command/address signal is part of the PCI bus.

Regarding Claims 3 and 15, Borchers disclosed the apparatus of claim 1 and method of claim 13, but does not explicitly state wherein the access control output port comprises a command/address signal output port coupled to the host controller. However Borchers does disclose coupling to the host over PCI.
“For instance, the link 155 may be a PCI-e link to connect and route signals between the host computing device 110 and the data storage device 120” (Borchers [0022])

Gemelli discloses wherein the access control output port comprises a command/address signal output port coupled to the host controller.
“the PCI bus issue a single address/command phase which is followed by a sequence of data phases” (Gemelli [0516])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine Gemelli with Borchers to yield the predictable results of defining that the command/address signal is part of the PCI bus.


Claim 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borchers (published June 12, 2014) as applied to claims 1 and 13 above, and further in view of KIM (US 2008/0198651) (hereinafter Kim) (published August 21, 2008).
Regarding Claims 6 and 18, Borchers disclosed the apparatus of claim 1 and method of claim 13, but does not explicitly state wherein the data information is stored in the predetermined storage region in a preset data mode.
Kim discloses wherein the data information is stored in the predetermined storage region in a preset data mode.
“The multi-mode flash memory device includes a memory array having flash memory cells for storing single bit per cell (SBC) data in an SBC storage mode and for storing multiple bit per cell (MBC) data in an MBC storage mode. According to embodiments of the present aspect, a first block of the memory array stores SBC data and a second block of the memory stores MBC data” (Kim [0020])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the multiple storage modes in Kim with Borchers to yield the predictable results of a more efficient storage by having data place at certain according to its attributes.


Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borchers (published June 12, 2014) as applied to claims 1 and 6 above, and further in view of JOGAND-COULOMB et al. (US 2010/0153672) (hereinafter Jogand) (published June 17, 2010).
Regarding Claim 7, Borchers disclosed the apparatus of claim 1, but does not explicitly state wherein the data information is stored in encrypted form.
Jogand discloses wherein the data information is stored in encrypted form.
“The data stored at the protected portion of the memory array may be protected from access by preventing a translation of a logical block address (LBA) within the LBA range to a physical address, by protecting access to data stored at the memory array at physical addresses that map to the LBA range, by encrypting data stored at the physical addresses that map to the LBA range, by monitoring the data changes in the protected area, by other techniques, or any combination thereof” (Jogand [0050])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the encrypted storage in Jogand with Borchers to yield the predictable results of a more protection for the data being stored.

Regarding Claim 8, Borchers disclosed the apparatus of claim 6, but does not explicitly state wherein the data information is stored in encrypted form.
Jogand discloses wherein the data information is stored in encrypted form.
“The data stored at the protected portion of the memory array may be protected from access by preventing a translation of a logical block address (LBA) within the LBA range to a physical address, by protecting access to data stored at the memory array at physical addresses that map to the LBA range, by encrypting data stored at the physical addresses that map to the LBA range, by monitoring the data changes in the protected area, by other techniques, or any combination thereof” (Jogand [0050])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the encrypted storage in Jogand with Borchers to yield the predictable results of a more protection for the data being stored.


Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borchers (published June 12, 2014) as applied to claims 1 and 13 above, and further in view of KANDASAMY et al. (US 2010/0106926) (hereinafter Kandasamy) (published April 29, 2010).
Regarding Claims 9 and 19, Borchers disclosed the apparatus of claim 1 and method of claim 13, but does not explicitly state wherein the information memory is configured to store configuration information of an access control rule for monitoring access to the memory module.
Kandasamy discloses wherein the information memory is configured to store configuration information of an access control rule for monitoring access to the memory module.
“Memory manager 132 can perform a permissions lookup on the protected data structure (e.g., region 1) using mapping table 120. The permissions entry in the table can indicate no access is permitted and the memory manager 132 can respond appropriately” (Kandasamy [0025] access to the memory module is monitored and is granted only when there is permission)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the access permissions in Kandasamy with Borchers to yield the predictable results of a more protection for the data being stored.


Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borchers (published June 12, 2014) as applied to claim 1 above, and further in view of LEE et al. (US 2018/0122434) (hereinafter Lee) (published May 03, 2018).
Regarding Claim 10, Borchers disclosed the apparatus of claim 1, but does not explicitly state wherein the apparatus is integrated in a register clock driver.
Lee discloses wherein the apparatus is integrated in a register clock driver.
“In the memory device 10 according to the exemplary embodiment of the present disclosure, the memory controller 300 may be, but is not limited to, a register clock driver (RCD)” (Lee [0027])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to try choosing a register clock driver as the controller from a finite number of identified option of managing the memory with a reasonable expectation of success controlling how the memory behaves.

Regarding Claim 11, Borchers disclosed the apparatus of claim 1, and further discloses wherein the memory module is coupled to the host controller via the data bus and
“Each memory device channel interface 140 may include a respective channel controller that is configured to facilitate communication between the memory devices 150 of the respective memory channel and the memory controller 130. For example, such channel controllers may be configured to manage a shared bus between the memory controller 130 and the memory devices 150 of a given memory channel, including communicating memory operation commands, chip select information, as well as managing communication of other data and control information between the memory controller 130 and the memory devices 150 over a corresponding memory device channel interface 140” (Borchers [0020])

“In one exemplary implementation, a high speed link 155 may be used to connect the host computing device 110 and the data storage device 120” (Borchers [0022])

But does not explicitly state a data buffer. Lee discloses a data buffer.
“The first memory rank 100 may receive a command and an address for data access from the memory controller 300 and may receive/transmit data read from or to be written to a given area via the second data bus 60” (Lee [0023])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the data buffer in Lee with Borchers to yield the predictable results of improving the efficiency of the system by not having to match the timings between the components of the data transfer.


Response to Arguments
Applicant's arguments filed April 13, 2020 have been fully considered but they are not persuasive.
Applicant Argues:
a)	As can be seen in Borchers, the decoder/ translator translates the virtual memory address into a physical memory address when commands are received from one of the applications through its respective partition queue. The translation between physical memory address and  
virtual memory address is a simple mapping relationship. Whether it is a virtual memory address or a physical memory address, the information represented by the address is the same, i.e., used to address a storage region of the memory module. On the contrary, the information processing command as recited in claim 1 is not any expression of memory address or access address, rather, such information processing command can be used by the control unit to configure the information memory. That is, the information processing command does not correspond with the physical memory address disclosed in Borchers.
With respect to (a), the claim limitation recites “generate an information processing command based at least on the access address directed to the predetermined storage region” and the claims are to be given the broadest reasonable interpretation. The prior art Borchers recites “the decoder/translator 232 may translate the virtual memory address specified in the command to a physical memory address using the respective map”. The decoder/translator receives a command with a virtual address and translates that virtual address to a physical address to generate a command with a physical address that is then passed on to the memory devices. The address used are directed to the storage region which the commands are passed to.
Applicant argues that “the information processing command as recited in claim 1 is not any expression of memory address or access address, rather, such information processing command can be used by the control unit to configure the information memory”, but the claims do not have any limitation to that restrict it to this interpretation.

b)	The channel controller disclosed in Borchers is used to facilitate communication between the memory device of the respective memory channel and the memory controller. For example, the channel controller is used to manage a shared bus between the memory controller and memory device, and it is apparent that the channel controller is not configured based on physical memory address, and physical memory address is only for data access instead of performing configuration. On the contrary, the control unit recited in claim 1 can configure the information memory based on the information processing command, which effectively improves the efficiency of updating of the information memory. The users also can flexibly increase, decrease, or modify information processing commands to dynamically configure information memory according to actual needs.
With respect to (b), the claim limitation recites “such that the control unit can configure the information memory based on the information processing command or provide the information processing command to the memory module” and the claims are to be given the broadest reasonable interpretation. The prior art Borchers recites “channel controllers may be configured to manage a shared bus between the memory controller 130 and the memory devices 150 of a given memory channel, including communicating memory operation commands, chip select information, as well as managing communication of other data and control information between the memory controller 130 and the memory devices 150 over a corresponding memory device channel interface 140”. The controller in Borchers clearly is configuring the memory based on the command sent to the memory by the use of chip select information or the managing of communication of control information between the controller and the memory device. Furthermore in arguendo even if the prior art does not teach configuring the memory based on the command it does disclose providing the command to the memory.
Applicant argues “that the control unit recited in claim 1 can configure the information memory based on the information processing command”, but does not claim how the information memory is being configured, and by giving the claims its broadest reasonable interpretation any type of configuration to the memory based on the command would read upon the claims including the use of chip select information to configure the memory to read from a specific chip which is disclosed by the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136     

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136